19-23489-rdd      Doc 85     Filed 10/28/19     Entered 10/28/19 16:13:09          Main Document
                                               Pg 1 of 2


PAUL HASTINGS LLP
200 Park Avenue
New York, NY 10166
Telephone: (212) 318-6000
Facsimile: (212) 319-4090
Pedro A. Jimenez
Irena Goldstein

Attorneys to the Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------X
                                                               : Chapter 11
In re:                                                         :
                                                               : Case No. 19-23489 (RDD)
MAXCOM USA TELECOM, INC., et al.                               :
                                                               : (Jointly Administered)
                  Debtors.1                                    :
---------------------------------------------------------------:
                                                               X


                     NOTICE OF EFFECTIVE DATE OF CONFIRMED
                       JOINT PREPACKAGED CHAPTER 11 PLAN

        PLEASE TAKE NOTICE THAT on September 23, 2019, the Honorable Robert D.
Drain, United States Bankruptcy Judge for the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”) entered the Findings of Fact, Conclusions of
Law and Order (I) Approving the (A) Adequacy of the Disclosure Statement, (B) Solicitation of
Votes and Voting Procedures and (C) Forms of Ballots, and (II) Confirming Joint Prepackaged
Chapter 11 Plan [Docket No. 66] (the “Confirmation Order”), approving the Disclosure
Statement [Docket No. 7] and confirming the Debtors’ Joint Prepackaged Chapter 11 Plan
[Docket No. 12] (as supplemented and amended, the “Plan”). Unless otherwise defined in this
notice, capitalized terms used herein shall have the meanings ascribed to them in the Plan.

       PLEASE TAKE FURTHER NOTICE THAT on October 25, 2019, each of the
conditions precedent to the effectiveness of the Plan occurred or was waived in accordance with


1
       The Debtors, together with the last four digits of each Debtor’s tax identification number,
       Maxcom USA Telecom, Inc. (7220) and Maxcom Telecomunicaciones, S.A.B. de C.V.
       (8KT0). The location of Debtor Maxcom Telecomunicaciones, S.A.B. de C.V.’s corporate
       headquarters and service address are: Guillermo González Camarena, 2000, Centro Ciudad, Santa
       Fé, Mexico, CDMX. The service address for Debtor Maxcom Telecom USA Inc. is c/o United
       Corporate Services, Inc., Ten Bank Street, Suite 560, White Plains, NY 10606.
19-23489-rdd    Doc 85     Filed 10/28/19    Entered 10/28/19 16:13:09        Main Document
                                            Pg 2 of 2


the provisions of the Plan. Accordingly, the Plan became effective and was substantially
consummated on October 25, 2019 (the “Effective Date”).

        PLEASE TAKE FURTHER NOTICE THAT in accordance Section 3.2 of the Plan,
each Holder of an Allowed Old Notes Claim shall receive its Pro Rata Share of (i) Senior Notes
(ii) Junior PIK Notes (together with the Senior Notes, the “New Notes”), (iii) the Cash Payment
and (iv) Cash in an amount equal to the amount of interest accrued on the Old Notes up to the
Effective Date in full and final satisfaction, settlement, release, and discharge of and exchange
for each Allowed Old Notes Claim. In addition, each Holder of an Allowed Old Notes Claim
who validly tendered and did not withdraw its Old Notes in the Exchange Offer prior to or on the
Early Participation Date shall receive the Early Participation Consideration. For the avoidance
of doubt, only Holders of Old Notes who were eligible to participate in the Exchange Offer and
who validly tendered and did not withdraw its Old Notes in the Exchange Offer prior to or on the
Early Participation Date shall receive the Early Participation Consideration.
       PLEASE TAKE FURTHER NOTICE THAT the New Notes and Cash (including the
Early Participation Consideration) shall be distributed to the Holders of allowed Old Notes
Claims through The Depository Trust Company and its relevant platforms and procedures on or
about October 28, 2019.

         PLEASE TAKE FURTHER NOTICE THAT the Plan and the Confirmation Order
contain other provisions that may affect your rights. You are encouraged to review the Plan and
the Confirmation Order in their entirety. Electronic copies of the Plan and Confirmation Order
may be obtained for free from the Debtors’ claims and noticing agent and administrative advisor,
Prime Clerk LLC, at https://cases.primeclerk.com/maxcom/Home-Index or for a fee via PACER
at http://www.nysb.uscourts.gov/.


Dated: October 28, 2019
       New York, New York

                                         PAUL HASTINGS LLP

                                          /s/ Pedro A. Jimenez

                                         Pedro A. Jimenez, Esq.
                                         Irena Goldstein
                                         PAUL HASTINGS LLP
                                         200 Park Avenue
                                         New York, NY 10166
                                         Telephone: (212) 318-6000
                                         Facsimile: (212) 319-4090
                                         pedrojimenez@paulhastings.com
                                         irenagoldstein@paulhastings.com

                                         Attorneys to the Debtors and Debtors-in-Possession



                                               2
